Dickinson, J.
A judgment recovered upon trial in justice’s court,, and affirmed upon appeal to the district court, is sought tobe reversed., upon the ground merely that the complaint did not allege that the-defendant was a corporation. The complaint was for breach of an-express contract. The answer alleged payment. Upon the pleadings-the contract stood admitted. The admission of the making of the: contract by the defendant was also an admission of its power and capacity to make the contract. La Grange Mill Co. v. Bennewitz, 28 Minn. 62. Legal responsibility for a breach of its contract by the defendant was a necessary consequence, and the plaintiff’s right to recover against the defendant did not depend upon its having a corporate existence. Whether the defendant were a corporation or a partnership, the plaintiff’s right to recover would be the same, in. view of the defendant’s admission.
Judgment affirmed.